47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Henry Alexander CROCKETT, Defendant--Appellant.
No. 94-6177.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1995.Decided March 1, 1995.

Henry Alexander Crockett, Appellant Pro Se.  Thomas Michael DiBiagio, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's denial of his Fed.R.Crim.P. 35 motion to correct illegal sentence and denial of reconsideration.  Our review of the record reveals that the district court properly denied the Rule 35 motion because Appellant failed to allege any grounds for relief.  Accordingly, we affirm that order.


2
Appellant also filed a motion for reconsideration, which the district court construed as an attack on an earlier order denying Appellant's third 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record reveals that the district court should have construed the motion for reconsideration as relating to the denial of the Rule 35 motion to correct illegal sentence.  However, because both the Rule 35 motion and Appellant's third Sec. 2255 motion alleged the same grounds for relief, the district court's denial of reconsideration was correct.  Accordingly, we affirm the orders of the district court.  United States v. Crockett, Nos.  CR-85-328-H;  CA-92-3667-AH (D. Md. Jan. 4 and Feb. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.